PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/300,118
Filing Date: 9 Nov 2018
Appellant(s): Silvestro et al.



__________________
Mr. Erik Swanson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/2/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/5/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

 Claims 1-20 are rejected under 35 USC 103 as being obvious over US Patent Publication 2014/0278623 to Martinez in view of US Patent Publication 2016/0308734 to Feller.

Regarding Claim 1, 111, 20,  Martinez discloses A methodcomprises registering the in-network services the in-network services 

Martinez does not disclose the potential conflicts being detected. However, Feller discloses evaluating potential conflicts between the service level agreements of the in-network services 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Martinez  invention of client network interface with cloud-computing platform in connection with cloud-computing environment  to include to determine potential conflicts in order to provide for as taught in violation of SLA agreements  and optimize the cloud resources see Feller Par. 0023.

	 

Regarding  Claim 2, The methodcomprises the step of registering in-network service 

Regarding 

Claim 3 Martinez discloses The methodomprises the step of registering different instances 

Regarding Claim 4 Martinez discloses The methodclaim la domain to which of the policv list apply, a list of middlebox entities 

Regarding Claim 5 Martinez discloses The methodclaim l

Regarding Claim 6 Martinez discloses The methodclaim l

Regarding Claim 7 Martinez discloses The methodclaim l

Regarding 

Claim 8 Martinez discloses The method

Regarding  Claim 9 Martinez discloses The method

The method

Regarding Claim 12 Martinez discloses The svstethe service level agreements of the registered in-network services

Regarding Claim 13 Martinez discloses The systemthe service level agreements of the registered in-network services 

Regarding  Claim 14 Martinez discloses The systemclaim 11 lthe in-network services 

Regarding Claim 15 Martinez discloses The systemclaim 11 lPage 7 of 9Filed November 9, 2018Attorney Docket No. 816526 middlebox entities

Regarding Claim Claim 16, 18, Martinez discloses The method according to claim 1, wherein the two end hosts are two end users(Par. 0091, the client network extends into cloud/coporate network). 
 
Regarding Claim Claim 17 , 19, Martinez discloses  The method according to claim 16, wherein the two end users are one client and one server(Par. 0090, secure users across internal and external clouds and IT users).  




NEW GROUNDS OF REJECTION

None

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

None

(2) Response to Argument

A. Whether claims 1-20 are unpatentable under 35 U.S.C. § 103 as being obvious over Martinez in view of Feller.

i. The Office fails to set forth a prima facie case for the obviousness rejections.

The applicant argues that elements of the claims are not clear from the Final Rejection. 

& Par. 0088 & Par. 0032. 

The claim 6 rejection has a typographical error of mentioning an enterprise and cloud firewall as two end hosts, it should be similar to claim 1 where two end hosts are client and cloud computing environment.

ii. The Office fails to address all limitations as recited in claims 1-20.

(a) Martinez and Feller fail to disclose the features of the claimed invention, in the case where the “client network” and “cloud computing environment” of Martinez are alleged to disclose “at least two end hosts”.

Martinez discloses two end hosts communicating over an encrypted channel see Fig. 1 item 31, 35 & Par. 0016. And additionally, the two end hosts are the client network and the cloud-computing environment. 

The instant claim does not precludes that middle box to be part of cloud computing platform. The entity does not have to be an distinct and physically separate 

(b) Martinez and Feller fail to disclose the features of the claimed invention in the case where two “cloud computing environments ” of Martinez are alleged to disclose “at least two end hosts

Martinez discloses the communication with two end host, client network and cloud services see Fig. 1(mentioned in Final Rejection). The two end hosts mentioned in claim 6 is typographical error, the interpretation should be consistent with claim 1, i.e. Fig. 1 client and cloud computing environment.

Additionally, the specifications does not provide special definition for end host, but merely says an end-to-end communications on a communications network see Specifications Page 3 Par. 1. Thus, Martinez description of establishing an link from one client to cloud resources as mentioned in Final Rejection would meet the limitations.

The applicant further argues that inserting of in-network service in communication path is not taught by Martinez. The examiner respectfully disagrees. Martinez discloses an cloud-computing platform having a manager module that is responsible for providing the start and stop control of resources , i..e inserting the services see Par. 0069. The manager provides the according to firewall rules for zone 

(c) The “cloud computing environment” in FIG. 4 of Martinez does not negotiate a list of in-network functions as recited in dependent claim 6.

Martinez discloses the connections are setup including the connection modules and needed resources over the cloud network see Par. 0088(mentioned in Final Rejection). Martinez also discloses using and negotiating a list of in-network functions to introduced during handshake phase by an planner module that decides the resources, infrastructure, loads see Par. 0064. Using the planner module a user can also request the resources and change infrastructure and platform elements see Par. 0070. And a user can further request additional resources as self-service or on-demand basis see Par. 0067.

	Further, claim 6 only mentions that “either of the two end hosts” negotiate the in-network functions during handshake process, but not that two end hosts perform the function and it can be interpreted to have only one of host perform the function. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

                                                                                                                                                                                                        
Conferees:
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492                                                                                                                                                                                                        
/TAE K KIM/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        

{

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The middlebox entity has sufficient structure in specifications and drawings that 35 USC 112(f) is not warranted.